United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 15, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-30595
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARCUS A. MILTON,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:95-CR-50072-3
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Marcus A. Milton appeals from the district court’s judgment

revoking his supervised release and sentencing him to 21 months

of imprisonment.    Milton contends that the evidence was

insufficient to support a finding that he committed a grade A

violation by a preponderance of the evidence.    He argues that the

Government failed to prove either possession with intent to

distribute crack cocaine or possession of a firearm.     According

to Milton, the Government failed to produce evidence that the

substance he possessed was in fact crack cocaine or that he

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30595
                                 -2-

possessed that substance with intent to distribute.    He argues

that the Government failed to show that he possessed any

substance with the intent to distribute, and that the Government

showed at most that he possessed a white, rock-like substance for

personal use, which he argues is a grade B violation.    He further

argues that the Government failed to prove that he possessed the

firearm found in the car in which he was a passenger.

     The evidence was sufficient to show by a preponderance of

the evidence that Milton possessed with intent to distribute

crack cocaine, a grade A violation of his supervised release.

See United States v. Hinson, 429 F.3d 114, 119 (5th Cir. 2005);

United States v. Majors, 328 F.3d 791, 796 (5th Cir. 2003).       The

district court therefore was required to revoke Milton’s

supervised release.   18 U.S.C. § 3583(g)(1).   Milton does not

challenge the term of imprisonment he received upon revocation of

his supervised release and therefore has abandoned any such

challenge.    See United States v. Green, 964 F.2d 365, 371 (5th

Cir. 1992).

     AFFIRMED.